            Case 1:18-cv-02788-PAE Document 33 Filed 12/05/18 Page 1 of 2




                       WHITE, NISAR & HILFERTY, LLP
                           570 Lexington Avenue, 16th Floor
                              New York, New York 10022
                         T: (212) 600-9534 F: (844) 644-1436
 Partners                                                                  Associates
 Vincent P. White                                                          Casey J. Wolnowski
 Mahir S. Nisar                                                            Jonathan S. Brantz
 Michael P. Hilferty                                                       Nina A. Ovrutsky
                                                                           Sonia E. Hanson
                                                                           M. Dinora Smith
                                                      December 5, 2018

Via ECF
Hon. Paul A. Engelmayer
U.S. District Court (S.D.N.Y.)
40 Foley Square
New York, NY 10007

         Re:       Lopez et al v. Emerald Staffing, Inc. et al
                   Case No. 18 cv 2788 (PAE)

                                 Notice of Withdrawal as Counsel

Your Honor,

        This letter is being submitted with respect to the above-captioned matter and in
light of all Defendants securing new counsel (i.e., Diane Lee). As will be discussed infra,
the law firm of White, Nisar & Hilferty, LLP withdraws as counsel for Defendants Blue
Dog Kitchen and Elizabeth Slavutsky.

        By way of background, on September 18, 2018, Ms. Ovrutsky of the law firm of
White, Nisar & Hilferty, LLP filed a notice of appearance with respect to its representation
of the defendants Blue Dog Kitchen and Elizabeth Slavutsky (ECF #’s 18, 19). Notably, at
this time the defendants Emerald Staffing, Inc. and Boris Slavutsky did not have counsel.
On October 4, 2018, Ms. Ovrutsky filed motions to withdraw as counsel for the
defendants Blue Dog Kitchen and Elizabeth Slavutsky (ECF #’s 23, 24).

       By order dated October 5, 2018, those motions were denied; in its order, the Court
stated that it would “take up this matter with both parties … on Friday, October 12, 2018”
(ECF # 25). A conference was held on October 12, 2018 whereby the topic of the
representation of the defendants Blue Dog Kitchen and Elizabeth Slavutsky was briefly
        Case 1:18-cv-02788-PAE Document 33 Filed 12/05/18 Page 2 of 2



discussed. Thereafter, on November 15, 2018, Ms. Diane Lee filed a notice of appearance
on behalf of “the Defendants Blue Dog Kitchen, Elizabeth Slavutsky, and Boris
Slavutsky” (but not including Emerald Staffing, Inc.) (ECF #29). Notably, what makes
this somewhat confusing is that the electronic docket on Pacer sates that this appearance
was entered on behalf of Emerald Staffing, Inc. That same day (i.e., November 15, 2018),
Ms. Lee filed an Answer on behalf of all defendants (i.e., on behalf of Emerald Staffing,
Inc., Blue Dog Kitchen, Elizabeth Slavutsky, and Boris Slavutsky) (ECF #30). Given the
confusion that arose with respect to the wording of the notice of appearance, what
appeared on Pacer, and for whom the Answer had been filed, on December 5, 2018, the
undersigned (i.e., Ms. Hanson) reached out to Ms. Lee via telephone to confirm that she
represents all defendants in this matter. During that phone call, Ms. Lee confirmed that
she represents all defendants, and this was further confirmed via an email that same day.

       Accordingly, seeing as the defendants Blue Dog Kitchen and Elizabeth Slavutsky
are now represented by Ms. Lee (along with Emerald Staffing, Inc. and Boris Slavutsky),
the firm of White, Nisar & Hilferty, LLP hereby withdraws as counsel and kindly asks
the Court to remove all attorneys associated with this firm (i.e., Ms. Ovrutsky and Ms.
Hanson) from the parties’ service lists.

      This firm thanks the Court for its attention to this matter.

Respectfully submitted,




Sonia E. Hanson, Esq.




                                            2
